[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT            FILED
                      ________________________ U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                             No. 05-13994                   FEBRUARY 14, 2006
                         Non-Argument Calendar               THOMAS K. KAHN
                                                                 CLERK
                       ________________________

                          BIA No. A78-743-409

ABDELHAMID ZERRIOUH,


                                                             Petitioner,

                                  versus

U.S. ATTORNEY GENERAL,

                                                             Respondent.


                       ________________________

                   Petition for Review of an Order of the
                       Board of Immigration Appeals
                      _________________________

                            (February 14, 2006)

Before DUBINA, BARKETT and HULL, Circuit Judges.

PER CURIAM:
       Abdelhamid Zerriouh petitions this Court for review of the Board of

Immigration Appeals’ (“BIA”) final order affirming the Immigration Judge’s (“IJ”)

denial of his application for withholding of removal under the Immigration and

Nationality Act (“INA”) and the United Nations Convention Against Torture and

Other Cruel, Inhuman, or Degrading Treatment or Punishment (“CAT”). See 8

U.S.C. § 1231; 8 C.F.R. § 208.16(c). Zerriouh argues that the IJ’s adverse

credibility determination was not supported by substantial evidence, and that the IJ

erred in denying withholding of removal based on past persecution 1 and relief

under the CAT.

       It is uncontested that Zerriouh is removable under INA § 237(a)(1)(B) for

remaining in the United States for a longer time than permitted. The only relief

Zerriouh sought was withholding of removal under the INA and CAT. To qualify

for withholding of removal, an alien must show that, if returned to his native

country, his life or freedom would be threatened on account of race, religion,

nationality, membership in a particular social group, or political opinion. 8 U.S.C.

§ 1231(b)(3). The burden of proof is on the alien to show either that he has

suffered past persecution or that it is more likely than not that he will suffer future



       1
        Zerriouh abandoned the issue of whether he established eligibility for withholding of
removal based on a future threat of persecution by failing to raise it in his appellate brief. See
Mendoza v. U.S. Attorney Gen., 327 F.3d, 1283 1286 n.3 (11th Cir. 2003) (stating that the
respondent abandoned his CAT claim because he did not raise it in his appellate brief).
                                                2
persecution. See 8 C.F.R. § 208.16(b). When only the applicant’s testimony is

offered in support of his claim, an adverse credibility determination, by itself, is

sufficient to support the denial of withholding of removal. See Forgue, 401 F.3d at

1287. The IJ must consider all evidence produced by the applicant, and, therefore,

if the applicant offers “other evidence of persecution, whatever form it may take,

the IJ must consider that evidence, and it is not sufficient to rely solely on an

adverse credibility determination in those instances.” Id.

      Because the BIA summarily affirmed the IJ without an opinion, we review

the IJ’s opinion. See Mendoza v. U.S. Att’y Gen., 327 F.3d 1283, 1284 n.1 (11th

Cir. 2003). We review the IJ’s factual determinations, including credibility

determinations, under the substantial evidence test. Forgue v. U.S. Att’y Gen., 401

F.3d 1282, 1286 (11th Cir. 2005) (citation omitted). Under this test, we will affirm

if the decision “is supported by reasonable, substantial, and probative evidence on

the record considered as a whole.” Id. (citation and quotation marks omitted). To

the extent the IJ’s decision was based on a legal determination, review is de novo.

Mohammed v. Ashcroft, 261 F.3d 1244, 1247-48 (11th Cir. 2001).

      Here, the IJ’s adverse credibility determination was explicit, so we consider

whether it was supported by substantial evidence. The IJ stated three main reasons

for his credibility determination: (1) inconsistencies between Zerriouh’s hearing

testimony and his application narrative; (2) Zerriouh’s evasiveness during cross-
                                           3
examination; and (3) the minimal amount of corroborative evidence for Zerriouh’s

claims.

      We find that Zerriouh has not satisfied his burden of showing that the IJ’s

credibility determination was not supported by substantial evidence. There was a

six month discrepancy between Zerriouh’s written narrative and his statement at

his hearing regarding the date when events in Algeria became problematic for him,

he made contradictory statements regarding whether he had been taken to a

military base for interrogation after an altercation with police officers, and

inconsistent statements as to the number of times he had been arrested.

Furthermore, the IJ properly relied upon the absence of corroborating evidence and

the failure of Zerriouh’s wife to testify as additional grounds for determining

Zerriouh’s credibility, as he was not required to consider corroborating evidence

which supported portions of Zerriouh’s testimony before making a credibility

determination on these grounds. The record, therefore, does not compel a

conclusion that the IJ’s credibility determination should be overturned.

      Because the denial of withholding of removal cannot be based solely on an

adverse credibility claim if the applicant offered “other evidence of persecution,”

Forgue, 401 F.3d at 1287, we must next consider whether the IJ properly

considered all the record evidence in denying withholding of removal. The only

other evidence of persecution offered by Zerriouh was a letter by Professor
                                           4
Colaruso concluding that Zerriouh would be persecuted if he returned to Algeria.

We are satisfied that the IJ considered this letter in determining, and denying,

Zerriouh’s withholding of removal.

      In order to obtain relief under the CAT, a petitioner must show that “it is

more likely than not that [he] will be tortured in [his] home country at the hands of

[his] government or that [his] government will acquiesce in the torture.” Sanchez

v. U.S. Att’y Gen., 392 F.3d 434, 438 (11th Cir. 2004).

      Professor Colaruso’s conclusion that Zerriouh would be persecuted and

likely killed or tortured due to his ethnic group historically being “unsparing in

their rule,” does not compel a finding that Zerriouh was subject to past persecution

based on his ethnicity, or will more likely than not be subject to torture, and

Zerriouh did not bring forth other evidence to meet his burden on this point.

Accordingly, the record does not compel a conclusion that the IJ’s findings should

be overturned.

PETITION DENIED.




                                           5